                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                        IN THE UNITED STATES DISTRICT COURT                           November 20, 2018
                                                                                       David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                        §
                                                §
                                                §
                                                §
VS.                                             §    CRIMINAL ACTION NO. H-18-348
                                                §
                                                §
                                                §
EGOBUNDU “KATE” KOKO                            §

                                            ORDER

       Egobundu “Kate” Koko pleaded guilty to submitting and causing the submission of more

than $20 million in fraudulent claims to Medicare. She faces over 15 years in prison. Following

any prison sentence, she will likely be deported.

       Koko has filed a motion to reconsider the reinstatement of her bond pending sentencing,

(Docket Entry No. 45). That motion is denied. Koko cannot meet her burden to establish by clear

and convincing evidence that she is not likely to flee. The Magistrate Judge twice found Koko to

be a flight risk. Koko was detained pending sentencing because in hearings before the Magistrate

Judge, she materially misrepresented her immigration status, her interest in her residence, her

income, her financial situation, and her family connections in Nigeria. During the August 2018

detention hearing, the Magistrate Judge stated, “[f]rankly, I have never seen a Defendant lie about

more material matters than Miss Koko. And I’ve been on the bench for 28 years.” (Docket Entry

No. 37 at 37:20–22).

       The record clearly shows a flight risk. Koko has the resources to flee, resources that she

repeatedly concealed.
       Koko has strong connections abroad. She is a Nigerian citizen who grew up in Nigeria. She

could “apply for and obtain a Nigerian passport in the United States without any knowledge of such

an effort by U.S. Immigration or the State Department.” United States v. Adenuga, No. 3:12-CR-

313-P, 2014 WL 349568, at *6 (N.D. Tex. Jan. 31, 2014). Her mother and 15 siblings reside in

Nigeria, including the brother who served as the straw purchaser of the home that is the subject of

her money-laundering conviction. (See Docket Entry No. 33 at 4; Docket Entry No. 37 (Aug. 15,

2018 Detention Hr’g Tr.) at 36:19–20.).

       Koko applied for and was denied U.S. citizenship approximately seven years ago. U.S.

Customs and Border Patrol filed a charge of inadmissibility against Koko in 2011, and Koko has

been litigating her removability. There is a U.S. Immigration and Customs Enforcement detainer

pending against her. If she is released from the U.S. Marshal’s custody, she will be detained by ICE.

       In light of Koko’s numerous material misstatements to the Magistrate Judge, including

several while under oath, and her ties to Nigeria, her assurances to her counsel do not meet her

burden to demonstrate that she is not a flight risk. The record shows a strong risk of flight. Koko’s

Motion to Reconsider Reinstatement of Bond is denied.

               SIGNED on November 20, 2018, at Houston, Texas.

                                               ______________________________________
                                                          Lee H. Rosenthal
                                                    Chief United States District Judge
